— Judgment, Supreme Court, Bronx County (Elizabeth A. Foley, J.), rendered December 1, 2008, convicting defendant, after a nonjury trial, of obstructing governmental administration in the second degree and harassment in the second degree, adjudicating him a youthful offender, and sentencing him to an aggregate term of 30 days, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The evidence warranted the inference that while defendant may have been motivated by anger, he acted with the intent to prevent a public servant from performing an official function (see Matter of Garrick B., 30 AD3d 217 [2006]). Concur — Gonzalez, P.J., Mazzarelli, Moskowitz, Acosta and Román, JJ.